DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Recommendation
Examiner is of the opinion that an interview would help progress this case forward.
Response to Arguments
Applicant’s arguments, regarding the Specification and drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, regarding the 112A and 112B rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. Applicant’s primary argument is that none of the references disclose “applying tension via the feed plate system to the portion of wrapping material with the cutting knife”.  The Examiner notes that this is the same argument made in the last action.  As such, the Examiner will reiterate his arguments used in the Non-Final.   
Applicant argues that the examiner’s feed plate assembly does not create tension in the wrapping material to facilitate the cutting with the knife.  The examiner does not agree.
With regard to Underhill, applicant states that “discloses adjusting drag shoe 66 to increase drag on the wrapping material supply roll to increase friction during the wrapping process, rather than adjusting feed plates to apply tension through friction. Moreover, it is Underhill's knife 48, severing the wrapping material against the shear bar 47, which facilitates cutting”.  While these statements may be true, they do not exclude the application of tension by the feed plate assembly in Underhill.  As can be seen in the following two comparison Figures, the feed plate assembly imparts tension to the wrap prior to cutting.  In the first, Figure 5a, the wrap can be seen sagging, as the wrap is not under any tension.

    PNG
    media_image1.png
    241
    523
    media_image1.png
    Greyscale

In the second, we can see that the wrap has been tensioned prior to cutting.  This tension is demonstrate by the tightness of the wrap, which is no longer sagging.  As such, the fee plate is   

    PNG
    media_image2.png
    252
    622
    media_image2.png
    Greyscale

With regard to Smith, the applicant insists that Smith discloses a Comb assembly that creates tension to facilitate cutting, not the feed assembly.  However, that is an oversimplification of tension, as tension must come from two points of contact.  According to the drawings, the tension is created between the comb, 66, and the “duckbill” feed assembly, 53.  As such, this would meet the claim limitations.  The following illustration highlights this feature.  Furthermore, as can be seen in this illustration, the “tension” applied to the wrap by the duckbill over the blade of the cutter is nearly exact in application as the current application, creating an angle between the material and the blade.  Page 12 of the current specification describes what is occurring in Fig. 8.  In this description, it is detailed that the feed plates tension the wrap material over the blade, creating an angle “As the angle A of the wrapping material 606 increases, a tension is applied to the wrapping material 606 such that the cutting knife 604 cuts the wrapping material 606. In some embodiments, the precise angle at which the wrapping 

    PNG
    media_image3.png
    365
    684
    media_image3.png
    Greyscale



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “secondary movable tray”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the;
“subframe of the harvester”;
“secondary movable tray”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “secondary movable tray” does not appear in the specification or drawings, and therefore represents both a new matter situation and a written description violation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 24-25 are rejected under 35 U.S.C. 103 as being obvious over Smith, (US 8,656,686), Underhill (US 5,581,976), Underhill (US 4,956,968) in view of Roberge, (US 9,475,598).

-Smith incorporates, by reference, the following – “U.S. Pat. Nos. 6,877,304; 6,688,092; 6,644,006 and 6,295,797 … the disclosure of which is incorporated herein by reference in their entirety. … U.S. Pat. No. 5,581,976, which is also hereby incorporated by reference in its entirety.”  

-US 5,581,976 incorporates by reference – Underhill (US 4,956,968).

Regarding claim 1, Smith discloses; “A harvester system comprising: 

a bale chamber (Col. 6, line 15, “The main frame includes a pair of side walls between which a cylindrical bale forming chamber extends.”) attached to a subframe, (Fig. 1, net dispensing assembly, 11); 

a primary wrapping material tray movably connected to the subframe forward of the bale chamber (see Examiner Illustration A, below.  While it is not given an item number, it can be seen that the highlighted movable tray is connected to the net dispensing assembly, 11, as well as contacting the wrapping material 13), the wrapping material tray supporting at least one bundle of wrapping material (see Examiner Illustration A); 

    PNG
    media_image4.png
    411
    497
    media_image4.png
    Greyscale


Examiner Illustration A
a wrapping mechanism (Fig. 1, net dispensing assembly 11) , a portion of the wrapping mechanism positioned between the wrapping material tray and the bale chamber (see Fig. 1) for receiving wrapping material fed from the wrapping material tray and the wrapping mechanism comprising: 

a first feed roller (Fig. 8, rolls 50), configured for dispensing a portion of wrapping material from the at least one bundle of wrapping material positioned at or proximate to the wrapping mechanism (Figs. 1, 2, item 13); 

a feed plate assembly (US 5,581,976 - Fig. 2, items 45, 46), configured to receive wrapping material from the feed roller, the feed plate assembly comprising an upper plate (US 5,581,976 - Fig. 2, items 45) and a lower plate (US 5,581,976 - Fig. 2, items 46) the feed plate assembly capable of applying varying amounts of tension (US 5,581,976 - Col. 4, line 53, “clamping members 45, 46” – the fact that these plates are designated clamping members indicate the ability to apply tension, as a clamp is capable of applying tension through friction) to the portion of wrapping material; 

and at least one cutting knife (US 5,581,976 - Fig. 2, items 48), positioned between the feed plate assembly and the bale chamber, the cutting knife independently movable from a first position (US 5,581,976 - Fig. 9a, item 48) to a second position (US 5,581,976 - Fig. 8a, item 48); 

and a wrapping material channel (US 5,581,976 - see Examiner Illustration 1) positioned in operable communication with the at least one bundle of wrapping material, the wrapping mechanism and the bale chamber; 

wherein, the cutting knife (US 5,581,976 - Fig. 5a, transverse knife 48), when in the second position (US 5,581,976 - Fig. 8a, item 48), being in contact with the portion of wrapping material, and

the feed plate assembly (US 5,581,976 - Fig. 2, items 45, 46) is moved to increase tension when the cutting knife is in the second position, to effect cutting the wrapping material (Col. 6, line 28, “FIGS. 8A and 8B is attained net n is severed by knife 48”) with the cutting knife (US 5,581,976 - Fig. 8a shows the feed system in the fully retracted position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to the feed plate, in this case item 45 and “n” have a significantly higher angle between them (when compared to a parallel baseline), which would create the a greater amount of friction than the first operable position, and therefore greater tension.).

    PNG
    media_image5.png
    653
    896
    media_image5.png
    Greyscale

Examiner Illustration 1

Smith does not Explicitly disclose: “the bundle of wrapping material comprising a plurality of stacked sheets of wrapping material;

wherein the bottom surface of the plurality sheets is in contact with the floor of the tray and the plurality of stacked sheets are connected by folded side edges,”.

Roberge teaches: “the bundle of wrapping material  (Fig. 1A, item 54) comprising a plurality of stacked sheets of wrapping material (Fig. 1A, item 54, Col. 5, line 15, “a plurality of wraps 54 will be contained in wrap dispensing structure 56 for dispensing in succession about a succession of bales, and to facilitate this, structure 56 is configured to be large enough to carry at least several wraps 54.”);

wherein the bottom surface of the plurality sheets is in contact with the floor of the tray (as can be seen in Examiner Illustration A, the tray supports the wrapping material from the bottom.  Substituting the stacked sheets of Roberge for the roll of Smith would not change this feature) and the plurality of stacked sheets are connected by folded side edges (see Examiner Illustration 4),”.


    PNG
    media_image6.png
    452
    896
    media_image6.png
    Greyscale



Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the stacked bundle of wrapping material as taught by Roberge with the wrapping mechanism as taught by Smith, thereby combining prior art elements according to known methods to achieve a predictable and desirable result.  The advantage of integrating the folded stack of wrapping material into the wrapping mechanism is that it allows more options in the purchase and use of the webbing.

Regarding claim 2, Smith discloses the apparatus of claim 1.  It further discloses; “the at least one bundle of wrapping material (Fig. 1, item 13) is positioned at a distance from the bale chamber sidewalls (Fig. 1, item 17) and the wrapping mechanism (Fig. 1, item 11) allowing movement of at least a portion of the wrapping material (Fig. 1, item “n”) from the bundle to the bale chamber through the wrapping material channel (see Examiner Illustration 1) in a first and second operable mode; 

wherein, in the first operable mode (US 5,581,976 - Fig. 6a) the feed plate assembly (US 5,581,976 -Fig. 4a, items 45, 46) is free of operable contact with a portion of wrapping material (Fig. 1, item 13 – the feed plate system is most definitely not touching the wrapping material in the inner core of the roll); and 

wherein, in the second operable mode (US 5,581,976 - Figs. 4a, 8a), 
Fig. 8, rolls 50) is located above the primarily wrapping material tray (see Examiner Illustration B) and rotates (Col. 4, line 44, “assembly 11 dispenses net n from net supply roll 13”) within the wrapping material channel in operable contact with at least a portion of the wrapping material such that at least a portion of the wrapping material is capable of being passed in the wrapping material channel through the feed plate assembly and into the bale chamber (US 5,581,976 - Fig. 2, path of item “n” can be seen meeting this limitation).”

    PNG
    media_image7.png
    218
    410
    media_image7.png
    Greyscale


Examiner Illustration B
Regarding claim 3, Smith discloses the apparatus of claims 1 and 2.  It further discloses; “the upper plate (US 5,581,976 - Fig. 2, items 45) is positioned within the wrapping material channel (US 5,581,976 - Fig. 2, items 45, see examiner illustration 1) and comprises a serrated edge (US 4,956,968 - Fig. 5, item 126, 127), the serrated edge configured such that at certain angles when the wrapping material interacts with the serrated edge the tension of the wrapping material is increased as it exits the feed plate (this limitation represents an intended use of the edge. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, since there exists no special feature regarding the edge other than serrations, than the Smith edge would be able to perform this function as well.)”.

Regarding claim 4, Smith discloses the apparatus of claims 1 and 2.  It further discloses; “the at least one feed plate assembly (Fig. 2, items 45, 46) is movable from a first operable position (Fig. 6a shows a fully extended position) to a second operable position (Figs. 4a, 8a); wherein, 

in the first operable position (Fig. 6a), at least a portion of the upper plate (US 5,581,976 - Fig. 2, items 45) of the feed system (US 5,581,976 - Fig. 2, items 45, 46)  is positioned within the wrapping material channel (US 5,581,976 - Fig. 2, items 45, see examiner illustration 1) such that, if wrapping materials (Fig. 2, item “n”) is passed through the channel, the upper plate applies a first amount of tension to the wrapping material at a line of inflection (US 5,581,976 - Fig. 6a shows the feed system in the fully extended position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to the feed plate, in this case item 45 and “n” are nearly parallel, which would create the least amount of friction, and therefore tension.) the upper plate creating a first angle in the wrapping material at the line of inflection between a trailing section of the wrapping material a leading section of the wrapping material (US 5,581,976 - Fig. 6a shows the feed system in the fully extended position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to the leading and trailing section of the wrapping material, in this case item 45 and “n” are nearly parallel, which would create the least amount of friction, and therefore tension.); and 

in the second operable position (US 5,581,976 - Fig. 8a shows fully retracted position,) , at least a portion of the upper plate of the feed system is positioned within the wrapping material channel (US 5,581,976 - Figs. 8a, items 45, 46) such that, if wrapping materials is passed through the channel, the upper plate applies a second amount of tension to the wrapping material at a line of inflection (US 5,581,976 - Fig. 8a shows the feed system in the fully retracted position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to the feed plate, in this case item 45 and “n” have a significantly higher angle between them (when compared to a parallel baseline), which would create the a greater amount of friction than the first operable position, and therefore greater tension.), higher than the first amount of tension and/or the upper plate is capable of creating a second angle in the wrapping material at the line of inflection between the trailing section and the leading section that is more acute than the first angle (US 5,581,976 - Fig. 8a shows the feed system in the fully retracted position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to leading and trailing section of the wrapping material, in this case item 45 and “n” have a significantly higher angle between them (when compared to a parallel baseline), which would create the a greater amount of friction than the first operable position, and therefore greater tension.).”

Regarding claim 5, Smith discloses the apparatus of claims 1, 2 and 4.  It further discloses; “the feed plate assembly (US 5,581,976 - Fig. 2, items 45, 46) is movable from the first operable condition (US 5,581,976 - Fig. 8a),to the second operable condition (Fig. 6a),,through rotation along an axis of rotation (US 5,581,976 - Figs. 4a, 5a, 6a, 7a, 8a,  item 44)”.

Regarding claim 6, Smith discloses the apparatus of claims 1, 2, 4 and 5.  It further discloses; “in the first operable condition (US 5,581,976 - Fig. 8a), the upper plate (US 5,581,976 - Fig. 2, 8a, item 45),rotates upward around the axis of rotation (US 5,581,976 - Col.6, line 21, “After a desired number of wraps have been applied, e.g., one and a half, net dispensing assembly 11 is withdrawn via an intermediate position (FIGS. 7A and 7B) by retraction of actuator element 54 causing frame members 43, 43' to rotate clockwise which in turn pulls severing assembly upwardly toward net n being dispensed along a path adjacent to shearbar 47. When the fully retracted position of FIGS. 8A and 8B is attained net n is severed by knife 48”) the upper plate applies a first amount of tension (US 5,581,976 - the angle between the wrapping material and the plate would lead to friction, and thereby tension) to the wrapping material at an angle, the angle defined between a leading edge of the feed plate assembly and the portion of the wrapping material between the leading edge and the cutting knife (see examiner illustration 2) 

    PNG
    media_image8.png
    319
    350
    media_image8.png
    Greyscale

Examiner Illustration 2
The angle is less than about 70 degrees (US 5,581,976 - Fig. 8a shows angle between “n” and upper plate); and in the second operable condition (US 5,581,976 - Fig. 6a), the upper plate rotates downward (US 5,581,976 - from figure 4a (same position as 8a), 5a, and 6a, it can be seen that the upper plate rotates downward)  around the axis of rotation (US 5,581,976 - Figs. 4a, 5a, 6a, 7a, 8a,  item 44) the upper plate applies a second amount of tension (US 5,581,976 - the angle between the wrapping material and the plate would lead to friction, and thereby tension) to the wrapping material less than the first amount of tension (US 5,581,976 - due to the lesser angle between the wrapping material and the upper plate, the friction between the two would be less, and therefore the tension would be less) and at the angle (US 5,581,976 - see examiner illustration 3) that is greater than or about 70 degrees.”

    PNG
    media_image9.png
    427
    344
    media_image9.png
    Greyscale

Examiner Illustration 3
Regarding claim 8, Smith discloses the apparatus of claims 1, 2, 4, 5 and 6.  It further discloses; “the first (US 5,581,976 - Fig. 6a) and second (US 5,581,976 - Figs. 4a, 8a) operable mode, the first (US 5,581,976 - Fig. 6a) and second (US 5,581,976 - Figs. 4a, 8a) operable position, and the first (US 5,581,976 - Fig. 8a) and second (US 5,581,976 - Fig. 6a)  operable condition are capable of synchronous movement (US 5,581,976 - Fig. 2, item 54, the actuator, controls the motion of all of these modes, positions, and conditions, which must all happen in relation to each other), such that when the feed plate assembly is in the second operable mode (US 5,581,976 - Figs. 4a, 8a) and the second operable position US 5,581,976 - (Figs. 4a, 8a) and the second condition, the at least one cutting knife applies a force sufficient enough to cut the (US 5,581,976 - Col. 6, line 27, “When the fully retracted position of FIGS. 8A and 8B is attained net n is severed by knife 48”)”.

Regarding claim 24, Smith discloses the apparatus of claim 1.

Smith does not explicitly disclose a “secondary movable tray”.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a secondary tray, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  The main benefit of having an additional tray is that it allows for the replacement of one stream of wrapping material without having to stop the machine, as the secondary tray can take over feeding while the first is refilled.

Regarding claim 25, Smith further discloses: the first position (US 5,581,976 - Fig. 9a, item 48) of the cutting knife is a downward position (the knife in Fig. 9A is clearly visible in a downward position), and the second position (US 5,581,976 - Fig. 8a, item 48) is an upward position (the knife in Fig. 8A is clearly visible in an upward position) blocking the direct line (as can be seen in 8A, the knife 48 is engaged with the wrap material, and therefore blocking it) of the wrapping material from the exit of the feed plate assembly  (US 5,581,976 - Fig. 2, items 45, 46) to the bale chamber (US 5,581,976 - Fig. 6a shows the feed system in the fully extended position.  In this position, it can be seen that the wrapping materials, “n” are held at a particular angle in relationship to the feed plate, in this case item 45 and “n” are nearly parallel, which would create the least amount of friction, and therefore tension.  As the angle changes, so too does the tension).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731       
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731